                                                                                  FILED
                                                                           2021 MAR 23 AM 9:28
                                                                                 CLERK
                                                                           U.S. DISTRICT COURT
                       IN THE UNITED STATES DISTRJCT COURT
                                FOR THE DISTRJCT OF UTAH


  CRYSTAL LAGOONS U.S. CORP. AND
  CRYSTAL LAGOONS TECHNOLOGIES
  INC.,                                               AMENDED SCHEDULING ORDER
                       Plaintiffs,

  V.
                                                 Case No. 2:19-CV-00796-BSJ
  CLOWARD H2O LLC,
                                                 District Judge Bruce S. Jenkins
                       Defendant.




        THE COURT HEREBY GRANTS the Stipulated Motion to Extend the Discovery

 Deadline from the November 13, 2020 Amended Scheduling Order (Dkt. 76), for good and

 sufficient cause shown.

IT IS HEREBY ORDERED:

        The Amended Scheduling Order is granted regarding the following cutoff dates:

        1. Fact discovery is hereby extended to 60 days following the Entry of the Claim
           Construction.

The following dates remain the same.

       2. Motions on claim construction to be filed no later than May 24, 2021.

       3. Claim construction hearing is set for July 26, 2021, at 10 a.m.

       4. Any other dates will be set at the claim construction hearing.
                     ',!¢
       DATED this .?-°?-day of March, 2021.
